Citation Nr: 1638972	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to retroactive payments for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The deceased Veteran served on active duty from July 1961 to September 1969 and from April 1971 to April 1975.  He died in November 2012, and the appellant is his daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the issue was remanded for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2013, the appellant filed a substantive appeal (VA Form 9) requesting that her appeal proceed without a Board hearing.  She then filed another substantive appeal (VA Form 9) requesting that she be scheduled for a Board videoconference hearing.  In June 2015, the Board sent the appellant a letter requesting clarification, and she responded that she wanted a Board videoconference hearing.

In July 2016, a letter was mailed to the address of record for the deceased Veteran (not the appellant), which scheduled the appellant for a videoconference on Wednesday, August 10, 2016 at 1:00pm at the VA Regional Office, 251 North Main Street, Winston-Salem, North Carolina.  However, the appellant never received notice as it was returned as "undeliverable."  The address of file for the appellant is "[redacted]."  Because she was not provided notice of the scheduled hearing, she should be given another opportunity to appear for a hearing.
	
Accordingly, the case is REMANDED for the following action:


1.  Schedule the appellant for a video-conference hearing before a Veterans Law Judge at the RO.  She should be provided notice of the time, date, and location of this hearing; a copy of the notification letter must be associated with the file. 

2.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



